Citation Nr: 1546391	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial increased rating for tinea pedia, bilateral foot and left hand with onychomycosis bilateral small toes.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Vetera


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for tinea pedis, bilateral foot and left hand with onychomycosis bilateral small toes, assigning a noncompensable disability rating, effective January 28, 2009.  A notice of disagreement was filed in September 2010 with regard to the disability rating and effective date assigned.  In an October 2012 rating decision, the RO assigned an effective date of September 1, 2007 which constituted a full grant of the effective date issue.  A statement of the case was issued in October 2012 with regard to the increased rating issue and a substantive appeal was received in January 2013.  

The Veteran testified at a Board hearing in July 2015; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2009, the Veteran underwent a VA examination to assess his tinea pedis.  See 09/08/2009 Virtual VA entry, C&P Exam.  The examiner commented that the tinea pedis affected his feet and left hand affecting 60 percent of his feet, less than 1 percent of exposed areas, and 2-3 percent of his total body.  At the Board hearing, the Veteran testified that his condition is all over his feet.  07/27/2015 VBMS entry, Hearing Testimony at 2.  He has also continued to seek treatment for his tinea pedis.  See VBMS entries 07/27/2015 Medical Treatment Record-Non-Government Facility & 08/08/2015 Medical Treatment Record - Government Facility.  As the Veteran asserts that his condition has worsened and warrants a compensable rating, the Veteran should be afforded another VA examination to assess the severity of his condition.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Associate updated VA treatment records from the Perry Outreach Clinic for the period from January 6, 2015.  

Associate updated treatment records from Robins Air Force Base clinic for the period from June 16, 2015.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Virtual folders updated treatment records from the following:

a)  VA Perry Outreach Clinic from January 6, 2015; and

b)  Robins Air Force Base from June 16, 2015.

2.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for an examination to determine the severity of his tinea pedis and onychomycosis.  

The examiner should review the Virtual folder.  

With regard to his tinea pedis and onychomycosis, please state the total body area involved, as well as the amount of exposed area affected by the disorder and any treatment or therapy required, along with the duration of such treatment/therapy.

The examiner is advised that the Veteran is competent to describe the frequency and severity of his symptoms.

3.  If the issue on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC SL. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




